16-3168-cr
United States v. Fagan


16-3168-cr
United States v. Fagan

                                     UNITED STATES COURT OF APPEALS
                                        FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 31st day of January, two thousand seventeen.

PRESENT:                 RALPH K. WINTER,
                         JOSÉ A. CABRANES,
                         GERARD E. LYNCH,
                                      Circuit Judges.


UNITED STATES OF AMERICA,

                                Appellee,                      16-3168-cr

                                v.

BRADLEY FAGAN,

                                Defendant-Appellant,


FOR APPELLEE:                                               Jordan Estes, Assistant United States
                                                            Attorneys, for Preet Bharara, United States
                                                            Attorney for the Southern District of New
                                                            York, New York, NY.

FOR DEFENDANT-APPELLANT:                                    Susan K. Marcus and Grainne E. O’Neill,
                                                            Law Offices of Susan K. Marcus, New
                                                            York, NY.

       Appeal from an order of the United States District Court for the Southern District of New
York (Katherine Polk Failla, Judge).

                                                        1
16-3168-cr
United States v. Fagan


        UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the September 8, 2016 order of the District Court be and
hereby is AFFIRMED.

          Defendant-appellant Bradley Fagan appeals from an order denying him bail pending trial on
an eight-count indictment charging, among other things, five counts of distributing and possessing
with intent to distribute 50 grams or more of methamphetamine or 500 grams or more of a mixture
or substance containing a detectable amount of methamphetamine, in violation of 21 U.S.C. §§ 812,
841(a)(1), and 841(b)(1)((A), and one count of possessing firearms in furtherance of a narcotics
offense, in violation of 18 U.S.C § 924(c). After hearing argument on Fagan’s bail application, the
District Court denied Fagan’s request, holding that he had failed to rebut the presumption that
detention is appropriate pursuant to 18 U.S.C. § 3142(e)(2). The District Court considered the
relevant factors, including (1) the nature of the charges, (2) Fagan’s possession in his home of a
loaded semiautomatic submachine gun and a loaded .38 caliber revolver, and (3) the strength of the
government’s case, and concluded that Fagan represented a danger to the community. See United
States v. Mercedes, 254 F.3d 433, 436 (2d Cir. 2001). Upon careful review of the record, we conclude
that the District Court did not err in denying Fagan’s application for bail.

                                         CONCLUSION

        We have considered all of the arguments raised by defendant-appellant on appeal and find
them to be without merit. For the foregoing reasons, we AFFIRM the September 8, 2016 order of
the District Court.

                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                 2